Citation Nr: 0624614	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 6, 
2002, for the grant of a compensable rating for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision that 
granted an increased rating of 30 percent for PTSD, effective 
June 6, 2002.  In August 2003, the veteran submitted a notice 
of disagreement (NOD) with the two issues listed on the title 
page and the RO issued a statement of the case (SOC) in 
December 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2004.

In August 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, under the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claims on appeal 
has not been accomplished.

Initially, the Board notes that, pertinent to the claims on 
appeal, the record does not include any correspondence from 
the RO to the appellant that specifically addresses the VCAA 
duties to notify and assist-specific to either the claim for 
an increased rating or the claim for an earlier effective 
date, or that sufficiently addresses the duty imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).   

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for a rating for PTSD during the entire course 
of his appeal period.  Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The RO's notice letter to the veteran should also explain 
that he has a full one- year period for response.  See 38 
U.S.C.A. § 5103 (West 2002); but see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession (of which he was not previously notified).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The Board also finds that additional development of the claim 
for a rating in excess of 30 percent for PTSD is warranted.

The veteran last underwent a VA PTSD examination in September 
2002.  Since that time, the veteran asserts that his 
circumstances have changed.  In this regard, in his January 
2004 substantive appeal, the veteran reported worsening PTSD 
symptoms to include panic attacks, impaired short and long 
term memory, and disturbances of motivation and mood.    

Under these circumstances, the Board finds that 
contemporaneous medical findings are warranted.  See 38 
U.S.C.A. § 5103 (West  2002).  Accordingly, the RO should 
arrange for the veteran to undergo a VA PTSD examination, by 
a psychiatrist, at an appropriate VA medical facility. The 
veteran is hereby advised that a failure to report to any 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2005).   Examples of good cause include, but are not limited 
to, the  illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and  time of the examination sent to the veteran by the 
pertinent VA medical facility. 

The actions identified above are consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

As a final point, the Board notes that, while the matter is 
in remand status, the RO should clarify the veteran's 
intentions as to representation.

A specific claim may be prosecuted at any one time by only 
one recognized organization or attorney designated by the 
veteran.  38 C.F.R. § 20.601 (2005).  To Designate a 
recognized organization as his or her representative, an 
appellant must execute a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative." 
A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by 
appellant or unless the representative has properly 
withdrawn.  38 C.F.R. § 20.602 (2005).

In this case, there is a VA Form 21-22 in the claims file 
dated October 7, 2003, and it appoints Disabled American 
Veterans (DAV) to be the veteran's service representative. 
There is nothing in the file that revokes that appointment or 
shows that (DAV) has properly withdrawn.  However, the 
veteran's August 2003 NOD was submitted by Alfred Catalfo, 
Jr., a private attorney.  Therefore, the matter of 
representation is referred to the RO for clarification. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal. 
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO should then furnish the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA. 
The letter should include a summary of 
the evidence currently of record that is 
pertinent to each claim on appeal, and 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  To ensure that the duty to notify 
the claimant what evidence will be 
obtained by whom is met, the RO's letter 
should request the appellant to provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of  
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in  
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his  
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.   

4.  After all available records and/or 
responses are  associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo a VA 
PTSD examination by a VA psychiatrist, at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail 

The examiner should render specific 
findings with respect to the existence  
and extent (or frequency, as appropriate)  
of memory loss; depressed mood; anxiety;  
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or  
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score for the present 
and for the past year, as well as an 
explanation of what each score means.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claims for 
a rating greater than 30 percent for PTSD 
and an earlier effective date for a 
compensable rating for PTSD.  If the 
veteran fails to report to the scheduled 
examination, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b) in 
adjudicating the claim for a higher 
rating for PTSD, as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority

8.  If any benefit sought on appeal is 
not granted, the RO must furnish to the  
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



